DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on December 15, 2021.
Claim 1 has been amended and are hereby entered.
Claims 5 – 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a cellulose acetate band, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2021.
Claims 1 – 4 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (WO2015152335, using US20170020749 as the official English language translation).
As per claim 1, Nakamura teaches:
A cellulose acetate band formed from cellulose acetate fibers ([0020]: “The present invention provides… a fiber sheet derived from the hydrophilized cellulose acetate tow band.”)
A total denier thereof being set to a value in a range from 8,000 to 44,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
A content of titanium oxide therein being set to a value in a range from 0 wt% to 0.01 wt% (As there is no titanium oxide in the composition or process taught by Nakamura, it would naturally follow that the titanium oxide content in in the band is 0%.) 
A content of a lubricant in the band measured by a diethyl ether extraction method being set to a value in a range of greater than 5 mg but 65 mg or less per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced ([0098]). Denier is the weight of a fiber per 9,000 meters, so the weight per meter can be calculated to be 24,000g / 9,000 m = 2.6667 g/m. 0.2 to 2% of that mass would be 5.3 – 53 mg per 1 meter, which is within the claimed range. Regarding the amount of lubricant being measured by diethyl ether extraction, the Examiner is of the 
Nakamura teaches the cellulose acetate tows are for cigarette filers ([0003]), therefore Nakamura meets the claim limitations.  Furthermore, Examiner notes that the phrase “for cigarette filters” is a statement of intended use. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 2, Nakamura teaches:
Wherein a denier per filament thereof is set to a value in a range from 1.0 to 12.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
Claim Rejections - 35 USC § 102 / § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 3 and 4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakamura (WO2015152335, using US20170020749 as the official English language translation).As per claim 3, Nakamura teaches:
Wherein the denier per filament is set to a value in a range of 1.0 or greater but less than 5.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped in a number of crimps of 30 to 60 per inch.”)
As per claim 4, Nakamura teaches:
Wherein the denier per filament is set to a value in a range from 5.0 to 9.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The total denier is set to a value in a range from 15,000 to 20,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
The content of the lubricant in the band measured by the diethyl ether extraction method is set to a value in a range from 10 mg to 30 mg per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced 
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped and being crimped in a number of crimps of 30 to 60 per inch.”.”)
Regarding the claimed crimping (%) of the band in claims 3 and 4 as calculated by claimed Equation 1, in general, a limitation is inherent if it is the “natural result flowing from” the explicit disclosure of the prior art. Schering Corp. v. Geneva Pharms., Inc., 339 F.3d 1373, 1379 (Fed. Cir. 2003).  Therefore, although the prior art does not disclose the crimping (%) as claimed, the prior art reference teaches an invention which is a cellulose acetate tow with no titanium dioxide, and the claimed total denier and fiber denier, which is a substantially similar structure and chemical composition as the claimed invention. Additionally, the Examples of the claimed invention are taught to be crimped to 34.0 per inch, which is the same level of crimping taught by the prior art combination. Therefore, the invention of the prior art would appear to .

Response to Arguments
Applicant’s arguments, see Page 7, filed December 15, 2021, with respect to the rejection of claims 3 - 4 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of September 15, 2021 has been withdrawn. 
Applicant argues that based on the general state of the art at the time of filing of the present application, the tow band disclosed in Nakamura contains more than 0.01 wt% of titanium oxide. In further support of this position, Applicant submits a 37 CFR § 1.132 Declaration of Toshikazu Nakamura, which is hereby entered.
Regarding Applicant’s arguments, Examiner respectfully disagrees.  The Declaration under 37 CFR 1.132 filed December 15, 2021 is insufficient to overcome the rejection of claims 1 - 4 based upon Nakamura as set forth in the last Office action.  In the Declaration, Toshikazu Nakamura states that the cellulose acetate filament disclosed in the prior art reference is a cellulose acetate filament that substantially contains a titanium dioxide, meaning it contains more than 0.01 wt% of titanium oxide. However, as the reference does not teach the addition of any pigment, or processing aid, based on the teachings of the prior art reference, it is unclear that a cellulose acetate band would necessarily contain the titanium dioxide. 
Additionally, two references are provided to establish the general state of art at the time of filing. However, these references are published in 1996 and 2004, whereas the current 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789